            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 1 of 17 Page ID #:397



                     1   EVAN R. MOSES, CA Bar No. 198099
                         evan.moses@ogletree.com
                     2   ALEXANDER M. CHEMERS, CA Bar No. 263726
                         alexander.chemers@ogletree.com
                     3   MELIS ATALAY, CA Bar No. 301373
                         melis.atalay@ogletree.com
                     4   OGLETREE, DEAKINS, NASH,
                         SMOAK & STEWART, P.C.
                     5   400 South Hope Street, Suite 1200
                         Los Angeles, CA 90071
                     6   Telephone: 213-239-9800
                         Facsimile: 213-239-9045
                     7
                         Attorneys for Defendant
                     8   FEDEX GROUND PACKAGE SYSTEM, INC.
                     9   Additional Counsel Next Page
                    10
                                             UNITED STATES DISTRICT COURT
                    11
                                            CENTRAL DISTRICT OF CALIFORNIA
                    12

                    13
                         MARISA GRAEF,                             Case No. 2:20-cv-07456-JFW (SKx)
                    14
                                    Plaintiff,                     [DISCOVERY DOCUMENT:
                    15                                             REFERRED TO MAGISTRATE
                              v.                                   JUDGE STEVE KIM] STIPULATED
                    16                                             PROTECTIVE ORDER
                         FEDEX GROUND PACKAGE
                    17   SYSTEM, INC.; and DOES 1 to 100,          Complaint Filed: June 10, 2020
                         Inclusive,                                Trial Date:       December 14, 2021
                    18
                                                                   District Judge: Hon. John F. Walter
                                    Defendants.                                      Courtroom 7A, First St.
                    19
                                                                   Magistrate Judge: Hon. Steve Kim
                    20                                                               Courtroom 540, Roybal

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                1              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                    DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                       STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 2 of 17 Page ID #:398



                     1   Vincent C. Granberry, Esq. (SBN 276483)
                         Email: vgranberry@lelawfirm.com
                     2   Courtney M. Miller, Esq. (SBN 327850)
                         Email: cmiller@lelawfirm.com
                     3   LAVI & EBRAHIMIAN, LLP
                         8889 W. Olympic Boulevard, Suite 200
                     4   Beverly Hills, California 90211
                         Telephone: (310) 432-0000
                     5   Facsimile: (310) 432-0001
                     6 Sahag Majarian II, Esq. (State Bar No. 146621)
                       Email: sahagii@aol.com
                     7 LAW OFFICES OF SAHAG MAJARIAN II
                       18250 Ventura Boulevard
                     8 Tarzana, California 91356
                       Telephone: (818) 609-0807
                     9 Facsimile: (818) 609-0892

                    10   Attorneys for Plaintiff
                         MARISA GRAEF
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                 2              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 3 of 17 Page ID #:399



                     1      1.
                     2           A. PURPOSES AND LIMITATIONS
                     3           Discovery in this action is likely to involve production of confidential,
                     4   proprietary, or private information for which special protection from public
                     5   disclosure and from use for any purpose other than prosecuting this litigation may be
                     6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                     7   enter the following Stipulated Protective Order. The parties acknowledge that this
                     8   Order does not confer blanket protections on all disclosures or responses to
                     9   discovery and that the protection it affords from public disclosure and use extends
                    10   only to the limited information or items that are entitled to confidential treatment
                    11   under the applicable legal principles. The parties further acknowledge, as set forth in
                    12   Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
                    13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                    14   that must be followed and the standards that will be applied when a party seeks
                    15   permission from the court to file material under seal.
                    16           B. GOOD CAUSE STATEMENT
                    17           Disclosure and discovery activity in this action are likely to involve
                    18   production of confidential, proprietary, or private information for which special
                    19   protection from public disclosure and from use for any purpose other than
                    20   prosecuting this litigation may be warranted, including, but not limited to: (1)
                    21   proprietary procedures, manuals, and policies; (2) proprietary and confidential
                    22   operations information, including documents pertaining to Defendant’s security
                    23   systems; (3) internal business or financial information; (4) private information of
                    24   individuals who were employed by or engaged by defendant or another entity,
                    25   including tax filings and related documents; (7) trade secrets; and (8) any other
                    26   similar proprietary, confidential, and/or private information.
                    27           Good cause exists to protect the good faith designation of each of the
                    28   categories of documents identified above, as prejudice or harm to plaintiff and/or
                                                                   3               Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                      DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                         STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 4 of 17 Page ID #:400



                     1   defendant and/or to one or more third parties may result if no protective order is
                     2   granted. In particular, business competitors of defendant could obtain an unfair
                     3   advantage, defendant could be economically prejudiced, and the privacy rights of
                     4   defendant’s current and/or former employees or contractors could be violated if any
                     5   of the confidential information identified above is published for purposes outside
                     6   those permitted in this Stipulated Protective Order. Moreover, individuals could gain
                     7   unauthorized access into Defendant’s secured buildings and learn about Defendant’s
                     8   confidential security systems. The purpose of this Stipulated Protective Order is to
                     9   protect any legitimately designated confidential business, employee, and privacy-
                    10   protected information to be produced in this action from public disclosure.
                    11      2. DEFINITIONS
                    12          2.1    Action: This pending federal law suit, Marisa Graef v. FedEx
                    13   Ground Package System, Inc., et al., Case No. 2:20-cv-07456-JFW (SKx).
                    14          2.2    Challenging Party: a Party or Non-Party that challenges the
                    15   designation of information or items under this Order.
                    16          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                    17   it is generated, stored or maintained) or tangible things that qualify for protection
                    18   under provisions of Paragraph 1, above.
                    19          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                    20   their support staff).
                    21          2.5    Designating Party: a Party or Non-Party that designates information or
                    22   items that it produces in disclosures or in responses to discovery as
                    23   “CONFIDENTIAL.”
                    24          2.6    Disclosure or Discovery Material: all items or information, regardless
                    25   of the medium or manner in which it is generated, stored, or maintained (including,
                    26   among other things, testimony, transcripts, and tangible things), that are produced or
                    27   generated in disclosures or responses to discovery in this matter.
                    28          2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                     4             Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                      DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                         STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 5 of 17 Page ID #:401



                     1   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                     2   an expert witness or as a consultant in this Action.
                     3          2.8    House Counsel: attorneys who are employees of a party to this Action.
                     4   House Counsel does not include Outside Counsel of Record or any other outside
                     5   counsel.
                     6          2.9    Non-Party: any natural person, partnership, corporation, association, or
                     7   other legal entity not named as a Party to this action.
                     8          2.10 Outside Counsel of Record: attorneys who are not employees of a party
                     9   to this Action but are retained to represent or advise a party to this Action and have
                    10   appeared in this Action on behalf of that party or are affiliated with a law firm which
                    11   has appeared on behalf of that party, and includes support staff.
                    12          2.11 Party: any party to this Action, including all of its officers, directors,
                    13   employees, consultants, retained experts, and Outside Counsel of Record (and their
                    14   support staffs).
                    15          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                    16   Discovery Material in this Action.
                    17          2.13 Professional Vendors: persons or entities that provide litigation support
                    18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                    20   and their employees and subcontractors.
                    21          2.14 Protected Material: any Disclosure or Discovery Material that is
                    22   designated as “CONFIDENTIAL.”
                    23          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                    24   from a Producing Party.
                    25      3. SCOPE
                    26          The protections conferred by this Stipulation and Order cover not only
                    27   Protected Material (as defined above), but also (1) any information copied or
                    28   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                    5                Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                      DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                         STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 6 of 17 Page ID #:402



                     1   compilations of Protected Material; and (3) any testimony, conversations, or
                     2   presentations by Parties or their Counsel that might reveal Protected Material.
                     3         Any use of Protected Material at trial shall be governed by the orders of the
                     4   trial judge. This Order does not govern the use of Protected Material at trial.
                     5      4. DURATION
                     6          Even after final disposition of this litigation, the confidentiality obligations
                     7   imposed by this Order shall remain in effect until a Designating Party agrees
                     8   otherwise in writing or a court order otherwise directs. Final disposition shall be
                     9   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                    10   or without prejudice; and (2) final judgment herein after the completion and
                    11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                    12   including the time limits for filing any motions or applications for extension of time
                    13   pursuant to applicable law. The Court retains jurisdiction over the parties for
                    14   enforcement of the provisions of this Order following the conclusion of this action
                    15      5. DESIGNATING PROTECTED MATERIAL
                    16         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                    17   Each Party or Non-Party that designates information or items for protection under
                    18   this Order must take care to limit any such designation to specific material that
                    19   qualifies under the appropriate standards. The Designating Party must designate for
                    20   protection only those parts of material, documents, items, or oral or written
                    21   communications that qualify so that other portions of the material, documents, items,
                    22   or communications for which protection is not warranted are not swept unjustifiably
                    23   within the ambit of this Order.
                    24         Mass, indiscriminate, or routinized designations are prohibited. Designations
                    25   that are shown to be clearly unjustified or that have been made for an improper
                    26   purpose (e.g., to unnecessarily encumber the case development process or to impose
                    27   unnecessary expenses and burdens on other parties) may expose the Designating
                    28   Party to sanctions.
                                                                 6              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 7 of 17 Page ID #:403



                     1         If it comes to a Designating Party’s attention that information or items that it
                     2   designated for protection do not qualify for protection, that Designating Party must
                     3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                     4         5.2       Manner and Timing of Designations. Except as otherwise provided in
                     5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                     6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                     7   under this Order must be clearly so designated before the material is disclosed or
                     8   produced.
                     9         Designation in conformity with this Order requires:
                    10               (a) for information in documentary form (e.g., paper or electronic
                    11   documents, but excluding transcripts of depositions or other pretrial or trial
                    12   proceedings), that the Producing Party affix at a minimum, the legend
                    13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                    14   contains protected material. If only a portion or portions of the material on a page
                    15   qualifies for protection, the Producing Party also must clearly identify the protected
                    16   portion(s) (e.g., by making appropriate markings in the margins).
                    17         A Party or Non-Party that makes original documents available for inspection
                    18   need not designate them for protection until after the inspecting Party has indicated
                    19   which documents it would like copied and produced. During the inspection and
                    20   before the designation, all of the material made available for inspection shall be
                    21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                    22   documents it wants copied and produced, the Producing Party must determine which
                    23   documents, or portions thereof, qualify for protection under this Order. Then, before
                    24   producing the specified documents, the Producing Party must affix the
                    25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                    26   portion or portions of the material on a page qualifies for protection, the Producing
                    27   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                    28   markings in the margins).
                                                                   7              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                       DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                          STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 8 of 17 Page ID #:404



                     1         (b)     for testimony given in depositions that the Designating Party identify
                     2   the Disclosure or Discovery Material on the record, before the close of the deposition
                     3   all protected testimony; alternatively, in the case of depositions, other pretrial
                     4   testimony, the transcripts thereof, and exhibits thereto, by written notice to opposing
                     5   counsel.
                     6         (c)     for information produced in some form other than documentary and for
                     7   any other tangible items, that the Producing Party affix in a prominent place on the
                     8   exterior of the container or containers in which the information is stored the legend
                     9   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                    10   protection, the Producing Party, to the extent practicable, shall identify the protected
                    11   portion(s).
                    12         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                    13   failure to designate qualified information or items does not, standing alone, waive
                    14   the Designating Party’s right to secure protection under this Order for such material.
                    15   Upon timely correction of a designation, the Receiving Party must make reasonable
                    16   efforts to assure that the material is treated in accordance with the provisions of this
                    17   Order.
                    18      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    19         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                    20   designation of confidentiality at any time that is consistent with the Court’s
                    21   Scheduling Order.
                    22         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                    23   resolution process under Local Rule 37.1 et seq.
                    24         6.3     Judicial Intervention. A Party that elects to press a challenge to a
                    25   confidentiality designation after considering the justification offered by the
                    26   Designating Party may file and serve a motion that identifies the challenged material
                    27   and sets forth the basis for the challenge. Each such motion must be accompanied by
                    28   a competent declaration that affirms that the movant has complied with the meet-
                                                                    8              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                       DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                          STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 9 of 17 Page ID #:405



                     1   and-confer requirements described in Paragraph 6.2, above.
                     2         The burden of persuasion in any such challenge proceeding shall be on the
                     3   Designating Party. Frivolous challenges, and those made for an improper purpose
                     4   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                     5   expose the Challenging Party to sanctions. Unless the Designating Party has
                     6   waived or withdrawn the confidentiality designation, all parties shall continue to
                     7   afford the material in question the level of protection to which it is entitled under
                     8   the Producing Party’s designation until the Court rules on the challenge.
                     9      7. ACCESS TO AND USE OF PROTECTED MATERIAL
                    10         7.1      Basic Principles. A Receiving Party may use Protected Material that is
                    11   disclosed or produced by another Party or by a Non-Party in connection with this
                    12   Action only for prosecuting, defending, or attempting to settle this Action. Such
                    13   Protected Material may be disclosed only to the categories of persons and under the
                    14   conditions described in this Order. When the Action has been terminated, a
                    15   Receiving Party must comply with the provisions of section 13 below (FINAL
                    16   DISPOSITION).
                    17         Protected Material must be stored and maintained by a Receiving Party at a
                    18   location and in a secure manner that ensures that access is limited to the persons
                    19   authorized under this Order.
                    20         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                    21   otherwise ordered by the court or permitted in writing by the Designating Party, a
                    22   Receiving Party may disclose any information or item designated
                    23   “CONFIDENTIAL” only to:
                    24               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                    25   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                    26   to disclose the information for this Action;
                    27

                    28
                                                                   9              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                       DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                          STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 10 of 17 Page ID #:406



                     1            (b) The Receiving Party and any officers, directors, and employees
                     2   (including House Counsel) of the Receiving Party to whom disclosure is reasonably
                     3   necessary for this Action;
                     4            (c) Experts (as defined in this Order) of the Receiving Party to whom
                     5   disclosure is reasonably necessary for this Action and who have signed the
                     6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     7            (d) the court and its personnel;
                     8            (e) court reporters and their staff;
                     9            (f) professional jury or trial consultants, mock jurors, and Professional
                    10   Vendors to whom disclosure is reasonably necessary for this Action and who have
                    11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    12            (g) the author or recipient of a document containing the information or a
                    13   custodian or other person who otherwise possessed or knew the information;
                    14            (h) during their depositions, witnesses, and attorneys for witnesses, in the
                    15   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                    16   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                    17   not be permitted to keep any confidential information unless they sign the
                    18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                    19   agreed by the Designating Party or ordered by the court. Pages of transcribed
                    20   deposition testimony or exhibits to depositions that reveal Protected Material may be
                    21   separately bound by the court reporter and may not be disclosed to anyone except as
                    22   permitted under this Stipulated Protective Order;
                    23            (i) the Designating Party and any officers, directors, managers, and
                    24   employees of the Designating Party; and
                    25            (j) any mediator or settlement officer, and their supporting personnel,
                    26   mutually agreed upon by any of the parties engaged in settlement discussions.
                    27      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
                    28         PRODUCED IN OTHER LITIGATION
                                                      10                        Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 11 of 17 Page ID #:407



                     1         If a Party is served with a subpoena or a court order issued in other litigation
                     2   that compels disclosure of any information or items designated in this Action as
                     3   “CONFIDENTIAL,” that Party must:
                     4             (a) promptly notify in writing the Designating Party. Such notification
                     5   shall include a copy of the subpoena or court order;
                     6             (b) promptly notify in writing the party who caused the subpoena or order
                     7   to issue in the other litigation that some or all of the material covered by the
                     8   subpoena or order is subject to this Protective Order. Such notification shall include
                     9   a copy of this Stipulated Protective Order; and
                    10             (c) cooperate with respect to all reasonable procedures sought to be
                    11   pursued by the Designating Party whose Protected Material may be affected.
                    12         If the Designating Party timely seeks a protective order, the Party served with
                    13   the subpoena or court order shall not produce any information designated in this
                    14   action as “CONFIDENTIAL” before a determination by the court from which the
                    15   subpoena or order issued, unless the Party has obtained the Designating Party’s
                    16   permission. The Designating Party shall bear the burden and expense of seeking
                    17   protection in that court of its confidential material and nothing in these provisions
                    18   should be construed as authorizing or encouraging a Receiving Party in this Action
                    19   to disobey a lawful directive from another court.
                    20      9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    21         PRODUCED IN THIS LITIGATION
                    22             (a) The terms of this Order are applicable to information produced by a
                    23   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                    24   produced by Non-Parties in connection with this litigation is protected by the
                    25   remedies and relief provided by this Order. Nothing in these provisions should be
                    26   construed as prohibiting a Non-Party from seeking additional protections.
                    27             (b) In the event that a Party is required, by a valid discovery request, to
                    28   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                 11               Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 12 of 17 Page ID #:408



                     1   subject to an agreement with the Non-Party not to produce the Non-Party’s
                     2   confidential information, then the Party shall:
                     3                 (1) promptly notify in writing the Requesting Party and the Non-Party
                     4   that some or all of the information requested is subject to a confidentiality agreement
                     5   with a Non-Party;
                     6                 (2) promptly provide the Non-Party with a copy of the Stipulated
                     7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                     8   specific description of the information requested; and
                     9                 (3) make the information requested available for inspection by the
                    10   Non-Party, if requested.
                    11             (c) If the Non-Party fails to seek a protective order from this court within
                    12   14 days of receiving the notice and accompanying information, the Receiving Party
                    13   may produce the Non-Party’s confidential information responsive to the discovery
                    14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                    15   not produce any information in its possession or control that is subject to the
                    16   confidentiality agreement with the Non-Party before a determination by the court.
                    17   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                    18   of seeking protection in this court of its Protected Material.
                    19      10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    21   Protected Material to any person or in any circumstance not authorized under this
                    22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                    23   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                    24   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                    25   persons to whom unauthorized disclosures were made of all the terms of this Order,
                    26   and (d) request such person or persons to execute the “Acknowledgment and
                    27   Agreement to Be Bound” that is attached hereto as Exhibit A.
                    28
                                                                12              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 13 of 17 Page ID #:409



                     1      11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                     2         PROTECTED MATERIAL
                     3         When a Producing Party gives notice to Receiving Parties that certain
                     4   inadvertently produced material is subject to a claim of privilege or other protection,
                     5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                     6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                     7   may be established in an e-discovery order that provides for production without prior
                     8   privilege review. Further, no party shall be held to have waived any right or legally-
                     9   cognizable privilege or evidentiary protection by such inadvertent production.
                    10   Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
                    11   agreement on the effect of disclosure of a communication or information covered by
                    12   the attorney-client privilege or work product protection, the parties may incorporate
                    13   their agreement in the stipulated protective order submitted to the court.
                    14      12.MISCELLANEOUS
                    15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                    16   person to seek its modification by the Court in the future.
                    17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                    18   Protective Order no Party waives any right it otherwise would have to object to
                    19   disclosing or producing any information or item on any ground not addressed in this
                    20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                    21   ground to use in evidence of any of the material covered by this Protective Order.
                    22         12.3 Filing Protected Material. A Party that seeks to file under seal any
                    23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                    24   only be filed under seal pursuant to a court order authorizing the sealing of the
                    25   specific Protected Material at issue. If a Party's request to file Protected Material
                    26   under seal is denied by the court, then the Receiving Party may file the information
                    27   in the public record unless otherwise instructed by the court.
                    28      13.USING PROTECTED MATERIAL AT TRIAL
                                                     13          Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 14 of 17 Page ID #:410



                     1         Not later than the deadline for filing pretrial disclosures pursuant to Rule
                     2   26(a)(3) of the Federal Rules of Civil Procedure, the Parties shall meet and confer
                     3   regarding the procedures for use of Protected Material at trial and shall move the
                     4   Court for entry of an appropriate order. In the event that the Parties cannot agree
                     5   upon the procedures for use of Protected Material at trial, each Party shall include a
                     6   notation in its pretrial disclosures that the intended disclosure contains Protected
                     7   Material. The Parties may object to the Disclosure of Protected Material pursuant to
                     8   Rule 26(a)(3)(B) of the Federal Rules of Civil Procedure, and the Court shall resolve
                     9   any outstanding disputes over such Disclosure.
                    10      14.FINAL DISPOSITION
                    11         After the final disposition of this Action, as defined in paragraph 4, within 60
                    12   days of a written request by the Designating Party, each Receiving Party must return
                    13   all Protected Material to the Producing Party or destroy such material. As used in
                    14   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                    15   summaries, and any other format reproducing or capturing any of the Protected
                    16   Material. Whether the Protected Material is returned or destroyed, the Receiving
                    17   Party must submit a written certification to the Producing Party (and, if not the same
                    18   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                    19   (by category, where appropriate) all the Protected Material that was returned or
                    20   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                    21   abstracts, compilations, summaries or any other format reproducing or capturing any
                    22   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                    23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                    24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                    25   reports, attorney work product, and consultant and expert work product, even if such
                    26   materials contain Protected Material. Any such archival copies that contain or
                    27   constitute Protected Material remain subject to this Protective Order as set forth in
                    28   Section 4 (DURATION).
                                                                14              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                     DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                        STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 15 of 17 Page ID #:411



                     1      15.Any violation of this Order may be punished by any and all appropriate
                     2   measures including, without limitation, contempt proceedings and/or monetary
                     3   sanctions.
                     4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                     5

                     6   DATED: August 2, 2021                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                 STEWART, P.C.
                     7

                     8

                     9                                           By: /s/ Melis Atalay
                                                                     Evan R. Moses
                    10                                               Alexander M. Chemers
                                                                     Melis Atalay
                    11
                                                                 Attorneys for Defendant
                    12                                           FEDEX GROUND PACKAGE
                                                                 SYSTEM, INC.
                    13

                    14

                    15

                    16   ///

                    17
                         Dated: August 2, 2021                   LAVI & EBRAHIMIAN, LLP
                    18                                           LAW OFFICES OF SAHAG MAJARIAN II
                    19

                    20                                           By: /s/ Courtney M. Miller
                                                                 Vincent C. Granberry, Esq.
                    21                                           Courtney M. Miller, Esq.
                                                                 Sahag Majarian II, Esq.
                    22
                                                                 Attorneys for Plaintiff
                    23                                           MARISA GRAEF
                    24

                    25

                    26

                    27

                    28
                                                                 15              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                      DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 16 of 17 Page ID #:412
           Case 2:20-cv-07456-JFW-SK Document 21 Filed 08/02/21 Page 17 of 17 Page ID #:413



                     1                                          EXHIBIT A
                     2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                     3           I,_______________________________, of
                     4   ________________________[print or type full address], declare under penalty of
                     5   perjury that I have read in its entirety and understand the Stipulated Protective Order
                     6   that was issued by the United States District Court for the Central District of
                     7   California on [date] in the case of Marisa Graef v. FedEx Ground Package System,
                     8   Inc., et al., Case No. 2:20-cv-07456-JFW (SKx)]. I agree to comply with and to be
                     9   bound by all the terms of this Stipulated Protective Order and I understand and
                    10   acknowledge that failure to so comply could expose me to sanctions and punishment
                    11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
                    12   any information or item that is subject to this Stipulated Protective Order to any
                    13   person or entity except in strict compliance with the provisions of this Order.
                    14           I further agree to submit to the jurisdiction of the United States District Court
                    15   for the Central District of California for the purpose of enforcing the terms of this
                    16   Stipulated Protective Order, even if such enforcement proceedings occur after
                    17   termination of this action. I hereby appoint
                    18   _____________________________[NAME], of _________________[print or type
                    19   full address and telephone number] as my California agent for service of process in
                    20   connection with this action or any proceedings related to enforcement of this
                    21   Stipulated Protective Order.
                    22   Date:
                    23   City and State where sworn and signed:
                    24   Printed Name:
                    25   Signature:
                    26

                    27

                    28
                                                                 17              Case No. 2:20-cv-07456-JFW (SKx)
Graef (20-7456) -
                                      DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
Redline DOCX                                         STIPULATED PROTECTIVE ORDER
